Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that for the constant voltage cut-off current, the decision to be above some arbitrary cut-off current is simply arbitrary. It is obvious to a person having ordinary skill in the art that a definable threshold can be different from another definable threshold. The same holds for the constant current cut-off voltage. Lacking a showing of criticality, a reference which meets the amended claim limitations of changing stages when meeting a same voltage threshold, and ending the constant voltage stage when meeting a current threshold will be sufficient to meet the claim limitations. For instance, Fig. 3 of Yoshida (USPN 6087810); Figs. 5, 8, 11, 13, 15, 17, and 19 of Kung et al (USPGPN 20080309293, plus patent); Figs. 26-29 of Jimbo et al (USPGPN 20100327810, plus patent); and Fig. 2 of Jagenstedt (USPGPN 20140132225) teaches these limitations.
The specification objections are withdrawn due to the amendments. The drawing objections stand. As for Claim 17, the applicant points to Fig. 7. The issue is Fig. 17 does not demonstrate a specialized rectifying circuit which outputs a voltage of pulsating waveform. A legend would suffice to give that definition to item 522. As for Claim 18, the communication signal between 54 and 80 is not shown. As for the remainder of the claim limitations objected to for not being shown in the drawings, under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. Thus, the drawing objections are maintained.
The Examiner notes that the copy of the priority WIPO application has not been received in the filing wrapper. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the limitations of Claims 3, 4, 7, 10, 13, 14, 17, and 18 (see response to arguments section above) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt (USPGPN 20140132225) in view of Jimbo et al (USPGPN 20100327810)
Independent Claim 1, Jagenstedt teaches a charging method, comprising: performing a constant-current charging of a battery, wherein the constant-current charging comprises a plurality of charging stages, wherein: each of the plurality of charging stages corresponds to a charging current, and for any two adjacent charging stages, a charging current corresponding to a former charging stage is larger than a charging current corresponding to a later charging stage; and in each of the plurality of charging stages, apply a charging current corresponding to the charging stage to the battery until a voltage of the battery reaches a first voltage, wherein the first voltage is larger than a second voltage, wherein the second voltage is a standard constant-current charging cut-off voltage of the battery (Fig. 2 demonstrates this feature, where the Vb reaches the value at t1 and t3, and the constant current stage is changed to a lower one; as noted above, arbitrarily choosing a threshold being above another threshold is an obvious modification which one of ordinary skill in the art performs all of the time, and thus lacking a showing of criticality is met by Jagenstedt); and performing a constant-voltage charging of the battery until a charging current of the battery reaches a first current, wherein the first current is larger than a second current, wherein the second current is a standard constant-voltage charging cut-off current of the battery (see Fig. 2 and ¶’s [61-64] demonstrates that the constant voltage is ended at either a threshold current or a threshold amount of time; as noted above, arbitrarily choosing a threshold being above another threshold is an obvious modification which one of ordinary skill in the art performs all of the time, and thus lacking a showing of criticality is met by Jagenstedt).
To advance prosecution, Jagenstedt is silent to using two separate arbitrarily defined limits/cut-offs/thresholds (¶[59] does possibly describe the applicant’s feature with Vt1 and Vt2, but is not clear enough).
Jimbo teaches using two separate arbitrarily defined limits/cut-offs/thresholds (¶[206] describes that Figs. 26-29, esp. 28 and 29 involve the same battery which employs two separate arbitrary defined cut-off voltages for the constant current stages, where Vb would be the applicant’s first voltage and Va would be the applicant’s second voltage; this same feature is applicable to the applicant’s definition of their arbitrarily defined current cut-off thresholds, which could be changed arbitrarily for the same reasons as Jimbo changed the voltage thresholds, where ¶[206] defines this change as being because of improved safety and longer healthy lifetime [stratification hurts health, and potentially can lead to sudden catastrophic damage], and improved efficiency).
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt with Jimbo to provide improved efficiency, lifetime, and safety.
Independent Claim 11, Jagenstedt teaches a charging apparatus (Figs. 1 & 6) comprising: a power supply circuit configured to provide a charging power (10); a charging control circuit (20) configured to: perform a constant-current charging of a battery according to the charging power provided by the power supply circuit, wherein the constant-current charging comprises a plurality of charging stages, wherein each of the plurality of charging stages corresponds to a charging current, and for any two adjacent charging stages, a charging current corresponding to a former charging stage is larger than a charging current corresponding to a later charging stage; in each of the plurality of charging stages, apply a charging current corresponding to the charging stage to the battery until a voltage across the battery reaches a first voltage, wherein the first voltage is larger than a second voltage, wherein the second voltage is a standard constant-current charging cut-off voltage of the battery (Fig. 2 demonstrates this feature, where the Vb reaches the value at t1 and t3, and the constant current stage is changed to a lower one; as noted above, arbitrarily choosing a threshold being above another threshold is an obvious modification which one of ordinary skill in the art performs all of the time, and thus lacking a showing of criticality is met by Jagenstedt); and perform a constant-voltage charging of the battery according to the charging power provided by the power supply circuit until a charging current of the battery reaches to a first current, wherein the first current is larger than a second current, wherein the second current is a standard constant-voltage charging cut-off current of the battery (see Fig. 2 and ¶’s [61-64] demonstrates that the constant voltage is ended at either a threshold current or a threshold amount of time; as noted above, arbitrarily choosing a threshold being above another threshold is an obvious modification which one of ordinary skill in the art performs all of the time, and thus lacking a showing of criticality is met by Jagenstedt).
To advance prosecution, Jagenstedt is silent to using two separate arbitrarily defined limits/cut-offs/thresholds (¶[59] does possibly describe the applicant’s feature with Vt1 and Vt2, but is not clear enough).
Jimbo teaches using two separate arbitrarily defined limits/cut-offs/thresholds (¶[206] describes that Figs. 26-29, esp. 28 and 29 involve the same battery which employs two separate arbitrary defined cut-off voltages for the constant current stages, where Vb would be the applicant’s first voltage and Va would be the applicant’s second voltage; this same feature is applicable to the applicant’s definition of their arbitrarily defined current cut-off thresholds, which could be changed arbitrarily for the same reasons as Jimbo changed the voltage thresholds, where ¶[206] defines this change as being because of improved safety and longer healthy lifetime [stratification hurts health, and potentially can lead to sudden catastrophic damage], and improved efficiency).
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt with Jimbo to provide improved efficiency, lifetime, and safety.
Dependent Claims 4 and 14, Jagenstedt teaches a ratio N of the first current to the second current satisfies 1<N<40 (N=20, see ¶[59]).
Dependent Claims 5 and 15, Jagenstedt teaches the first current is configured to make a power of the battery reach a battery capacity of the battery after the constant-voltage charging is completed (¶[69]).
Claims 2, 6, 12, and 16 rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Jimbo, further in view of Nakatsuji et al (USPGPN 20110267009).
Dependent Claims 2 and 12, Jagenstedt teaches the battery comprises a plurality of battery cells coupled in series (¶’s [36, 49, 51])
Jagenstedt is silent to the charging method further comprises: monitoring the voltage across each of the plurality of the battery cells in the constant-current charging.
Nakatsuji teaches the charging method further comprises: monitoring the voltage across each of the plurality of the battery cells (141-143 of Fig. 1) in the constant-current charging (15, see ¶’s [32, 36, 37, 40, 41, esp. 32, 40, 41]). One having ordinary skill in the art understands that taking account of each of the batteries in series serves to improve the longevity of the entire battery, as one battery reaching the voltage before another can become damaged, which can damage the remaining batteries and so precipitate a safety and longevity issue.
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt in view of Jimbo with Nakatsuji to provide improved longevity and safety.
Dependent Claims 6 and 16, Jagenstedt teaches the charging method is performed by a power supply device (10, see Figs. 1 & 6)
Jagenstedt is silent to performing the constant-current charging of the battery comprises: in the constant-current charging, communicating, by the power supply device, with a device to-be- charged via a charging interface and adjusting, according to information fed back by the device to- be-charged, an output current of the power supply device to make the output current of the power supply device match a charging current corresponding to a present charging stage.
Nakatsuji teaches the charging method is performed by a power supply device (3), and performing the constant-current charging of the battery comprises: in the constant-current charging, communicating, by the power supply device, with a device to-be-charged via a charging interface and adjusting, according to information fed back by the device to-be-charged, an output current of the power supply device to make the output current of the power supply device match a charging current corresponding to a present charging stage (¶[67] describes this change being made via communication). One having ordinary skill in the art understands that by adapting the charging current to the conditions, as described also by Jimbo, it can improve the efficiency, longevity, and safety of the battery.
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt in view of Jimbo with Nakatsuji to provide improved efficiency, longevity, and safety
Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Jimbo and Nakatsuji, further in view of Xu et al (CN 104753158 A).
Dependent Claims 7 and 17, the combination of Jagenstedt, Jimbo, and Nakatsuji teaches the charging method further comprises: adjusting, according to the information fed back by the device to-be-charged, the output current of the power supply device to make the output current of the power supply device match the charging current corresponding to the present charging stage comprises: adjusting, according to the information fed back by the device to-be-charged, the output current of the power supply device to make a peak value or an average value of the output current of the power supply device match the charging current corresponding to the present charging stage (Nakatsuji: ¶[67] describes this change being made via communication, where a constant current and a peak current are the same with a constant current).
Jagenstedt is silent to rectifying an input alternating current (AC) to output a voltage of pulsating waveform; coupling the voltage of pulsating waveform from a primary side of a transformer to a secondary side of the transformer; and generating the output current of the power supply device according to an output voltage of the transformer.
Xu teaches rectifying an input alternating current (AC) to output a voltage of pulsating waveform; coupling the voltage of pulsating waveform from a primary side of a transformer to a secondary side of the transformer; and generating the output current of the power supply device according to an output voltage of the transformer (explicitly described in Claim 1 and ¶’s [07-16] of Xu, see further abstract & ¶’s [17-20], which describes doing so serves to improve the speed of charging, improve the lifetime of the battery, and improve the safety of the system).
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt in view of Jimbo and Nakatsuji with Xu to provide improved charging speed, battery lifetime, and safety.
Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Jimbo, further in view of Chang et al (USPN 20110285359)
Dependent Claims 3 and 13, Jagenstedt is silent to a voltage difference AV between the first voltage and the second voltage satisfies 0<AV<0.2V
Chang teaches a voltage difference ΔV between the first voltage and the second voltage satisfies 0<ΔV<0.2V (¶’s [25, 26], describes difference between the voltages as being 0.1V; these voltages shown in Fig. 3 are arbitrary cut-off voltages). Chang teaches by performing these steps of Fig. 3 with the small step changes serves to mitigate the negative effect of charging (improving safety and lifetime) and improve charging speed (shorten duration, ¶’s [24, 32])
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt in view of Jimbo with Chang to provide improved lifetime, safety, and speed.
Claims 8, 9, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Jimbo, further in view of Jung et al (USPGPN 20170104359)
Dependent Claims 8 and 18, Jagenstedt is silent to the charging method is performed by a wireless transmitting device, and performing the constant-current charging of the battery comprises: in the constant-current charging, performing, by the wireless transmitting device, a wireless communication with a device to-be-charged and adjusting, according to information fed back by the device to-be-charged, a transmission power of the wireless transmitting device to make the transmission power of the wireless transmitting device match a charging current corresponding to a present charging stage.
Jung teaches the charging method is performed by a wireless transmitting device, and performing the constant-current charging of the battery comprises: in the constant-current charging, performing, by the wireless transmitting device, a wireless communication with a device to-be-charged and adjusting, according to information fed back by the device to-be-charged, a transmission power of the wireless transmitting device to make the transmission power of the wireless transmitting device match a charging current corresponding to a present charging stage (¶[112] describes adjusting/reducing/stopping the wireless power when it is communicated to the wireless transmitter/charger that charging is not needed in a state where the charging current is off, thus matching a zero charging current; see further Figs. 2, 3, 8, & 9 ¶[17]). One having ordinary skill in the art understands that wireless charging is more convenient than having to connect via a plug/cable, and further the system lasts longer as there are no exposed features to weather as long as the coils are properly insulated.
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt in view of Jimbo with Jung to provide improved convenience and longevity.
Dependent Claims 9 and 19, Jagenstedt fails to explicitly teach the charging method is performed by a device to-be-charged and further comprises: converting, with a wireless receiving circuit, a wireless charging signal received into an input voltage of a charging line between the wireless receiving circuit and the battery; and performing the constant-current charging of the battery comprises: decreasing, with a step-down circuit, a voltage in the charging line; and performing, with a charging management circuit, a constant-current control on a current applied to the battery.
Jung teaches the charging method is performed by a device to-be-charged and further comprises: converting, with a wireless receiving circuit, a wireless charging signal received into an input voltage of a charging line between the wireless receiving circuit and the battery (see Figs. 8 and 11, which ¶’s [129-131] describes s1130-NO meaning a wireless charging occurs); and performing the constant-current charging of the battery comprises:
decreasing, with a step-down circuit, a voltage in the charging line (¶’s [108-115, esp. 111] describes the wireless charging unit 260 of Fig. 8 as having a DC-DC converter to provide constant current/constant voltage, while ¶[62] describes the only other example of a DC-DC converter [inside 220] as a buck/step-down converter/circuit; therefore, one having ordinary skill in the art understands that the DC-DC converter of the wireless charging unit could be a buck converter like that of the one inside of 220, which one having ordinary skill in the art understands can improve the efficiency of the system [helps to ensure the components receive the correct power, reducing waste] and safety for the battery [battery is not powered by levels higher than it can handle]), performing, with a charging management circuit, a constant-current control on a current applied to the battery (¶[111] and Fig. 3). One having ordinary skill in the art understands that wireless charging is more convenient than having to connect via a plug/cable, and further the system lasts longer as there are no exposed features to weather as long as the coils are properly insulated. One having ordinary skill in the art understands that a converter serves to improve the versatility of the circuit, as it allows for devices with different voltage rated ranges to interact with each other.
It would have been obvious to one of ordinary skill in the art to modify Jagenstedt in view of Jimbo with Jung to provide improved convenience, versatility, and longevity.
Claims 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Jagenstedt in view of Jimbo and Jung, further in view of Nakano et al (USPGPN 20150340881), as evidenced by Bae (USPGPN 20170104373)
Dependent Claims 10 and 20, Jagenstedt is silent to performing a wireless communication with a wireless transmitting device and instructing the wireless transmitting device to adjust the wireless charging signal according to a voltage difference between an input voltage of the charging management circuit and an output voltage of the charging management circuit, to decrease the voltage difference.
Nakano teaches performing a wireless communication with a wireless transmitting device and instructing the wireless transmitting device to adjust the wireless charging signal according to a voltage difference between an input voltage of the charging management circuit and an output voltage of the charging management circuit, to decrease the voltage difference (see Fig. 7, both parameter estimation unit and voltage detection units detect the voltage ¶’s [41, 48, 77, 88, 104-109] and report these values to the control section 30, which reports the values to the transmitter via communication sections 32 & 16 in order that the output power is changed due to the output voltage between the LDO 26 of Fig. 1 [corresponding to 28 in Fig. 7] being above a noticeable and inherent threshold ¶[42], with Bae providing evidence in ¶[183] that when the difference is too high, the efficiency of the system is reduced as compared to when it is low).
It would have been obvious to a person having ordinary skill in the art to modify Jagenstedt in view of Jimbo and Jung with Nakano to provide improved efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T TRISCHLER/Primary Examiner, Art Unit 2859